Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.
	Claims 1 and 5-19 are pending in this application.
	The requirement to elect a single invention under lack of unity as set forth in the Office action of 10/13/2021 and Applicant’s election without traverse of 12/3/2021 carry over in this RCE.  Accordingly, claims 6-17 remain withdrawn from further consideration as being directed to non-elected subject matter.  Claims 1, 5, 18 and 19 will presently be examined. 
	Terminal Disclaimer – not entered
The terminal disclaimers filed on 11/4/2022 disclaiming the terminal portion of (i) any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,206,828 and (ii) any patent granted on this application which would extend beyond the expiration date of any patent granted on pending Application 16/610,116 have been reviewed and are NOT accepted.


The terminal disclaimers do not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  Applicant Data Sheet does not establish power of attorney. 37 CFR 1.76 (b)(4).  
Withdrawn grounds of rejection
The outstanding ground of rejection of claim 18 under 35 USC 101 and 35 USC 112(b) is withdrawn in view of the amendment to claim 18 filed on 11/4/2022.  
The outstanding ground of rejection of claims 1-2 and 19 under 35 USC 103  is withdrawn in view of the claim amendments and arguments filed on 11/4/2022.  
The outstanding statutory type provisional double patenting ground of rejection of claim 1 under 35 USC 101 is withdrawn in view of the amendment to claim 1 filed on 11/4/2022.
The outstanding obviousness type nonstatutory double patenting ground of rejection of the claims over U.S. Patent No. 11,206,828 in view of WO 2016/122802 is withdrawn in view of the amendment to claim 1 filed on 11/4/2022, which deleted second fungicides that are recited in the patented claims.  
Maintained/Applied grounds of rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 21-23 of copending Application No. 16/610,116 (reference application) in view of WO 2016/122802.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The reference application claims a synergistic mixture of a compound of formula I (same as in the instant claims) and a second fungicide that includes difenoconazole (reference application claim 1).  In the reference application claims, the ratio of compound of formula I to difenoconazole substantially overlaps (reference application claim 5 vs. instant claim 5).  Reference application claim 22 is directed to a synergistic composition comprising said mixture and an agriculturally acceptable carrier.  Reference application 23 encompasses a method of treating a plant with said synergistic mixture of compound of formula I and difenoconazole for control of a fungal pathogen. 
WO 2016/122802 teaches the compound of formula I and its fungicidal mixture with difenoconazole wherein the mixture ratio can range from 1:100 to 100:1.  Compound of formula I (compound 145 in the document) is disclosed to have activity against wheat leaf blotch, Zymoseptoria tritici (Example A, paragraphs 105-107; see also pages 455-456 in view of page 463, LV activity of compound 145).  Application to the plant, foliage of the plant, soil, and area adjacent to the plant is disclosed (claims 29-30; paragraphs 26, 28, 43).  
The reference application does not explicitly disclose the about 5:1 to 1:1.6 ratio of compound of formula I to difenoconazole (instant claim 5).  However, claim 5 of the reference application recites a ratio of about 2:1 to about 1:2, so the ratio range of the instant claims is fairly suggested, particularly in view of WO 2016/122802.  The claims of the reference application are directed to synergistic fungicidal mixtures, so synergistic result would have been expected.   
For these reasons, the ordinary skilled artisan would have recognized that the instant claimed invention is an obvious variation of the invention set forth in the reference application claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A terminal disclaimer was filed in this application on 11/4/2022, but as noted previously, the terminal disclaimer could not be approved.  
	For the foregoing reasons, no claim can be allowed at this time.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699